UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6793



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MILTON MARK SMITH, a/k/a Pete,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-90-195-G, CA-94-521-2)


Submitted:   December 12, 1995            Decided:   January 16, 1996


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Milton Mark Smith, Appellant Pro Se.     Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge, and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. United States v. Smith,
Nos. CR-90-195-G; CA-94-521-2 (M.D.N.C. Apr. 12, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2